DETAILED ACTION
Claim Objections
Claims 30, 44 and 46 are objected to because of the following informalities: 
In claim 30 (line 1) “one of” should be deleted.
In claim 44 (line 1) “to claim 27” should recite --to claim 33--.
In claim 46 (line 10) “into a first opening” should recite --into the first opening--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly  pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38, 41 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 (line 3) recites the limitation "the second pin section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 (line 2) recites the limitation "the first pin section".  There is insufficient antecedent basis for this limitation in the claim.
Claim 43 (lines 1-2) recites the limitation "the third pin section".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-35 and 37-52 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 7,979,967) in view of Wu (US 6,171,011).
As to claims 27-31 and 39-41, Schmidt discloses a joint arrangement between at least one first component 1 and one second component 2, the at least one first component and one second component having a topside and an underside, the joint arrangement comprising: 
a joint bushing received in a first opening 4 of the first component and a joint pin 6 which is passed through the joint bushing and which has a pin head 6.1, 
a pin section 6.3 lying opposite the pin head and protruding from the joint bushing is adapted to be fastened to the second component by a rivet connection, wherein the joint bushing is a collar bearing having a bushing section 5.1 received in the first opening of the first component and an adjoining annular collar section 5.3, and the adjoining annular collar section abuts against the underside of the first component;
wherein the joint pin comprises a second pin section 6.2 having a second diameter and a second width, and a third pin section 6.3 having a third diameter and third width, which are joined to the pin head one after another along a pin longitudinal axis (BLA) of the joint pin, and wherein the second pin section diameter is larger than 
Schmidt fails to disclose a joint arrangement wherein a stop disk element made of plastic is mounted between and directly abuts against the pin head and the topside of the first component in a planar axial manner of the joint pin relative to the first component; wherein the joint pin comprises a first pin section having a first width and a first diameter larger than the second pin section diameter; and wherein the stop disk element comprises a central opening arranged to receive the first pin section.
Wu teaches a joint arrangement wherein a stop disk element 30 made of plastic is mounted between and directly abuts against a pin head of a joint pin 40 and the topside of a first component 10 in a planar axial manner of the joint pin relative to the first component; wherein the joint pin comprises a first pin section 42 having a first width and a first diameter larger than a second pin section diameter 42; and wherein the stop disk element comprises a central opening arranged to receive the first pin section; the stop disk element applying a resilient clamping force between the joint pin head and the first component to securely lock the hinge at a desired angle (Figures 2-3; C2 L22-36).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint arrangement disclosed by Schmidt to comprise a stop disk element, as taught by Wu, in order to apply a resilient clamping force between the joint pin head and the first component to securely lock the hinge at a desired angle.
30; Wu Figure 3) received by the first pin section (42; Wu Figure 3) is secured on the joint pin (Figures 1-3).  
Wu fails to teach that the stop disk element is secured on the joint pin by a slight plastic deformation of a material of the joint pin in a region of a step between the first pin section and second pin section.  
However, Schmidt does disclose that the joint bushing 5 is secured on the joint pin 6 by a slight plastic deformation of a material of the joint pin in a region of a step between the third pin section 6.3 and second pin section 6.2; the plastic deformation of the joint pin between adjoining pin sections securely retaining the joint bushing on the joint pin (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint arrangement disclosed by Schmidt as modified by Wu wherein the stop disk element is secured on the joint pin by a slight plastic deformation of a material of the joint pin between adjoining pin sections, as disclosed by Schmidt, in order to securely retain stop disk on the joint pin.  
As to claim 33, Schmidt discloses a joint arrangement wherein the joint pin 6, in a region between the second pin section 6.2 and the third pin section 6.3, comprises an annular projection 8.1 extending about a pin longitudinal axis of the joint pin, which encloses an annular groove 8.2 (Figures 1-3).  
As to claim 34, Schmidt discloses a joint arrangement wherein the joint bushing 5 received in a region of the second pin section 6.2 is captively secured on the second pin 8.1 of the second pin section towards an outside radial direction to the pin longitudinal axis (Figures 1-3).  
As to claim 35, Schmidt discloses a joint arrangement wherein the bushing section 5.1 of the joint bushing 5 is a collar bearing received in the first opening 4 of the first component 1 in a manner secured against rotation (Figures 1-3).  
As to claim 37, Schmidt discloses a joint arrangement wherein the joint bushing 5 is a collar bearing held on the joint pin 6 (Figures 1-3).
As to claim 38, Schmidt discloses a joint arrangement wherein the joint bushing 5 is securely held on the second pin section 6.2 of the joint pin 6 (Figures 1-3).  
As to claim 42, Schmidt discloses a joint arrangement wherein the joint bushing 5 is a thin-walled material (Figures 1-3).  
As to claim 43, Schmidt discloses a joint arrangement wherein the third pin section 6.3 protrudes from the joint bushing 5 and is attached to the second component 2 by a rivet connection (Figures 1-3).  
As to claim 44, Schmidt discloses a joint arrangement wherein the annular collar section 5.3 is received between the underside of the first component 1 and a topside of the second component 2 (Figures 1-3).  
As to claim 45, Schmidt discloses a joint arrangement wherein the joint arrangement is formed as a prefabricated assembly (Figures 1-3).
As to claim 46, Schmidt as modified by Wu discloses a joint arrangement wherein the prefabricated assembly is formed by pushing the stop disk element (30; Wu Figure 3) onto a first pin section (42; Wu Figure 3) directly adjoining the pin head 6.1 and the joint bushing 5; and
5.1 into the first opening 4 of the first component 1, wherein subsequently, in order to produce the joint arrangement, the joint pin 1 comprising a pre-assembled stop disk element is inserted with a second pin section 6.2 adjoining the first pin section into the bushing section of the joint bushing and the joint bushing is then captively secured to the joint pin (Schmidt Figures 1-3).  
As to claim 47, Schmidt as modified by Wu discloses a joint arrangement wherein the stop disk element (30; Wu Figure 3), once pushed onto the first pin section (42; Wu Figure 3), is captively secured on the joint pin 6 (Figures 1-3).
As to claim 48, Schmidt as modified by Wu discloses a joint arrangement wherein the joint pin (6; Schmidt Figures 1-3) is axially mounted between the pin head 6.1 and the topside of the first component 4 by the stop disk element (30; Wu Figure 3).  
As to claim 49, Schmidt discloses a joint arrangement wherein the bushing section 5.1 of the joint bushing 5 configured as a collar bearing is inserted in the first opening 4 of the first component 1 in a manner secured against rotation (Figures 1-3).  
As to claim 50, Schmidt as modified by Wu discloses a joint arrangement wherein the joint bushing 5 is made of a thin-walled material and the stop disk element (30; Wu Figure 3) is made of plastic (Figures 1-3).
As to claim 51, Schmidt as modified by Wu discloses a joint arrangement wherein the stop disk element (30; Wu Figure 3) received by the first pin section (42; Wu Figure 3) is secured on the joint pin (Figures 1-3).  

However, Schmidt does disclose that the joint bushing 5 is secured on the joint pin 6 by a slight plastic deformation of a material of the joint pin in a region of a step between the third pin section 6.3 and second pin section 6.2; the plastic deformation of the joint pin between adjoining pin sections securely retaining the joint bushing on the joint pin (Figures 1-3).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint arrangement disclosed by Schmidt as modified by Wu wherein the stop disk element is secured on the joint pin by a slight plastic deformation of a material of the joint pin between adjoining pin sections, as disclosed by Schmidt, in order to securely retain stop disk on the joint pin.  
As to claim 52, Schmidt discloses a joint arrangement whereby in order to captivley secure the joint bushing 5 received by the second pin section 6.2, a material 8.1 of the joint pin is plastically deformed in a stepped region of the joint pin between the second pin section and third pin section 6.3 (Figures 1-3).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Wu, as applied to claim 35 above, and further in view of Merriman (US 3,108,500).
As to claim 36, Schmidt discloses a joint arrangement wherein the bushing section 5.1 of the joint bushing 5 is a collar bearing (Figure 1).

Merriman teaches a joint arrangement wherein a bushing section 12 of a joint bushing 10 is a collar bearing comprising a ribbing 32 on an outer side thereof; the ribbing interlocking with the material of a first component 50, securely retaining the bushing therein and preventing relative rotation between the bushing and the component (Figures 1,4; C3 L31-38).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the joint arrangement disclosed by Schmidt wherein the joint bushing comprises ribbing, as taught by Merriman, in order to securely retain the bushing within the first component and prevent relative rotation therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


08/05/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619